                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE

UNITED STATES OF AMERICA                          )
                                                  )           Case No. 3:13-CR-68
v.                                                )
                                                  )           Judge Curtis L. Collier
JAMES S. STINNETT                                 )


                                  MEMORANDUM & ORDER

       Before the Court is Defendant’s oral motion to waive interest on the $50,000 fine the Court

imposed as part of his sentence on December 19, 2018. The Court allowed the parties to

supplement their positions on waiving interest in writing. The United States filed a response in

opposition on December 20, 2018, asserting Defendant can avoid interest altogether by paying the

fine in full. (Doc. 65.) Defendant replied the next day, reiterating his position that neither his

retirement funds nor his residence should be considered as funds from which he could pay his fine,

and that the only way his fine could be paid in full immediately is if his family members were to

pay it. (Doc. 66.)

       Defendant’s presentence investigation report reflects a total net worth of over $450,000,

including approximately $220,000 in a 401(k) account, $130,000 in equity in his residence, and

$90,000 in a family revocable trust. (Doc. 61 ¶ 192.) He has a monthly salary of $1,500 and a

negative monthly cash flow. (Id.)

       By statute, a fine or more than $2,500 “shall” bear interest starting fifteen days after the

fine is imposed. 18 U.S.C. § 3612(f)(1). But “[i]f the court determines that the defendant does

not have the ability to pay interest under this subsection, the court may” waive interest, limit it to

a specific dollar amount, or limit the length of time over which it accrues. 18 U.S.C. § 3612(f)(3).

Interest is therefore mandatory unless a defendant establishes he or she cannot pay it.
        The parties’ arguments are directed to whether Defendant can pay his fine in an immediate

lump sum, not to the standard set out in the statute, whether he can pay interest. Under either

standard, Defendant’s position is not persuasive.

        As to Defendant’s ability to pay interest, the Court concludes Defendant’s guideline-range

fine of $50,000 is not so large in relation to his assets and earning potential that it is impossible

for him to pay interest on it.1

        As to Defendant’s ability to pay the fine immediately, he asserts that a 401(k) “is not really

an asset at all” and should not be considered in connection with a fine. (Doc. 66 at 1.) Defendant

cites no authority for this proposition, but he argues elsewhere that he will have to rely heavily on

his 401(k) account for his retirement because “his future earning capacity will be diminished as a

result of his conviction and imprisonment.” (Doc. 50 at 19.) In his reduced job prospects,

however, Defendant is no different than most other criminal defendants who are convicted of

felonies and may have to pay fines. And even setting aside Defendant’s 401(k)—which the Court

sees no reason to do—Defendant’s net worth of approximately $245,000, including some $90,000

in revocable trust assets, give Defendant multiple sources from which to obtain funds satisfy his

fine within a short period of time if he wishes to do so. (See Docs. 61 at 32–33, 50 at 19.)

        Defendant’s motion to waive interest is DENIED.

        SO ORDERED.

        ENTER:

                                                      /s/
                                                      CURTIS L. COLLIER
                                                      UNITED STATES DISTRICT JUDGE



        1
         Because this is the standard set out in the statute, the Court considers it dispositive. The
Court will nevertheless address Defendant’s arguments about immediate payment of the fine for
the sake of completeness.
                                                  2
